In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 13-554V
                               (E-Filed: April 14, 2014)

* * * * * * * * * * * * * * *
GIGI H. CORUM,              *                     UNPUBLISHED
                            *
              Petitioner,   *                      Special Master
                            *                      Hamilton-Fieldman
           v.               *
                            *                      Influenza vaccine; Transverse Myelitis;
SECRETARY OF HEALTH AND     *                      Decision; Stipulation.
 HUMAN SERVICES,            *
                            *
              Respondent.   *
* * * * * * * * * * * * * * *

Nancy Meyers, Ward Black Law, Greensboro, NC, for Petitioner.
Lara Englund, United States Department of Justice, Washington, DC, for Respondent.

                        DECISION AWARDING DAMAGES1

       On August 7, 2013, Petitioner, Gigi H. Corum, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that she suffered transverse myelitis that was caused-in-
fact by her influenza vaccination administered on September 14, 2011.2

       1
           Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1)
that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Otherwise, “the entire”
decision will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10 et seq. (2006 ed.) (“Vaccine Act” or “the

                                              1
       Respondent denies that Petitioner’s vaccination caused her injuries. Nonetheless,
both parties, while maintaining their above stated positions, agreed in a Stipulation, filed
April 14, 2014, (“Stipulation”) that the issues before them can be settled and that a
decision should be entered awarding Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $201,092.02, in the form of a check payable to Petitioner.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. §300aa-15(a) to which Petitioner would be
       entitled.

Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                  s/Lisa D. Hamilton-Fieldman
                                                  Lisa D. Hamilton-Fieldman
                                                  Special Master




Act”). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. ' 300aa-10 et seq. (2006 ed.).
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’
joint filing of notice renouncing the right to seek review.


                                              2